NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA,
Crim. No. 18-452

v.
MEMORANDUM ORDER
LYDIA M. RADIN,

Defendant.

THOMPSON U.S.D.J.

 

IT APPEAR]NG that Defendant Lydia M. Radin has filed a Motion to Renew the Motion
to Vacate the Court’s October 26, 2018 Order, and to seek other relief (ECF No. 16); and it
further

APPEARING that Defendant has also filed a Cross Motion to the Motion to Renew (ECF
No. 17); audit further

APPEARING that the Motions described above reiterate arguments that were previously
made by Defendant (ECF No. 10) and rejected by the Court (ECF No. 13); and it {i.\rther

APPEARING that Defendant’s request to file documents through the Case
Management/Electronic Case Filing (CM/ECF) system (see Cross Mot. at l) Would contravene
the Court’s ECF Policies and Procedures;
https://www.njd.uscourts.gov/sites/njd/Hles/PoliciesandProceduresZOl4.pdf (as amended April 3,
2014); W

IT IS on this _!`{'_ day of January, 2019

ORDERED that Defendant’s Motion to Renew (ECF No. 16) is DENIED; and it is

iilrther

ORDERED that Defendant’s Cross Motion (ECF No. 17) is DENIED.

%;M@£»S

ANNE E. THOMPSON, U.s.DU.

